Citation Nr: 1001836	
Decision Date: 01/12/10    Archive Date: 01/22/10

DOCKET NO.  07-01 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B.B. Ogilvie, Associate Counsel




INTRODUCTION

The Veteran had active duty service from September 1943 to 
March 1946.  The Veteran died in July 2005.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the claim sought.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Certificate of Death indicates the Veteran died in 
July 2005 at age 86 from Alzheimer's disease.  An autopsy was 
not performed.

2.  At the time of his death the Veteran was service 
connected for psychoneurosis with anxiety reaction and 
depressive features with cephalgia, evaluated as 30 percent 
disabling; residuals of shrapnel wounds of the right eye with 
open angle glaucoma and cataract, evaluated as 30 percent 
disabling; tinnitus, evaluated as 10 percent disabling; 
hearing loss of the right ear, evaluated as noncompensable; 
and residuals of shell fragment wound of the right orbit with 
retained metallic density, evaluated as noncompensable.

3.  A service connected disability did not contribute 
substantially or materially to his death, or aid or lend 
assistance to the production of death.



CONCLUSION OF LAW

The Veteran's death was not from a disability due to disease 
or an injury incurred or aggravated in service.  38 U.S.C.A. 
§§ 1110, 1310, 1318, 5107(b) (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.22, 3.303, 3.312 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).  The 
Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence 
in his or her possession.

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the United 
States Court of Appeals for Veterans Claims (Court) addressed 
the application of 38 U.S.C.A. § 5103(a) in the context of a 
claim for dependency and indemnity compensation benefits 
under 38 U.S.C.A. § 1310.  The Court held that, because the 
RO's adjudication of a claim for dependency and indemnity 
compensation benefits hinges first on whether a veteran was 
service-connected for any condition during his lifetime, the 
notice in such a claim must include, inter alia, a statement 
of the conditions (if any) for which a veteran was service-
connected at the time of his death.  Id. at 352-53.  

In this appeal, in an August 2005 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the claims for 
entitlement to service connection for the Veteran's cause of 
death and dependency and indemnity compensation, as well as 
what information and evidence must be submitted by the 
appellant, and what information and evidence would be 
obtained by VA.  The January 2006 RO rating decision reflects 
the initial adjudication of the claim after issuance of the 
August 2005 letter.  

The appellant was not provided with notice regarding 
effective dates.  The Board finds, however, that any error in 
providing notice was nonprejudical to the appellant.  The 
Board concludes below that the preponderance of the evidence 
is against the appellant's claim for entitlement to service 
connection for the cause of the Veteran's death, and thus any 
questions as to the effective date to be assigned are 
rendered moot.  

The Board notes that the appellant was also not provided with 
Hupp correspondence.  Specifically, she was not provided with 
a statement of the conditions for which the Veteran was 
service-connected at the time of his death.  Where there is a 
VCAA notice deficiency, any defect in notice may be cured by 
actual knowledge on the part of the appellant.  Mayfield v. 
Nicholson, 19 Vet. App. 103, 121 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006)).   In her 
representative's brief of arguments, he noted that the 
Veteran was service connected for "psychoneurosis anxiety 
reaction with depression, residuals of shell fragment wounds 
to the right eye with open angle glaucoma and cataract, 
tinnitus, hearing loss in the right ear, and residuals of 
shell fragment wound of the right orbit with retained 
metallic density."  This shows that the appellant was aware 
of the information that should have been provided in proper 
Hupp correspondence, and the purpose of VCAA notice was not 
frustrated by lack of proper notice.

The Board finds, therefore, that the necessary VCAA notice 
requirements have been met.

VA fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate the 
claim.  The evidence shows that any VA error in notifying or 
assisting the appellant does not reasonably affect the 
fairness of this adjudication.  Indeed, the appellant has not 
suggested that such an error, prejudicial or otherwise, 
exists.  Hence, the case is ready for adjudication.

Analysis

In August 2005, the appellant filed an application for 
entitlement to service connection for the cause of the 
Veteran's death based on her status as the surviving spouse 
of a veteran.  She argues that the Veteran's in-service 
shrapnel injury to the head caused his Alzheimer's disease.

The Board has reviewed all the evidence in the claims file, 
which includes the Veteran's service treatment records and 
medical records, as well as the appellant's written 
contentions.  Although this Board has an obligation to 
provide adequate reasons and bases supporting this decision, 
there is no requirement that the evidence submitted by the 
appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on 
what evidence is needed to substantiate her claim and what 
the evidence in the claim file shows, or fails to show, with 
respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000). 

Service connection for the cause of the veteran's death may 
be granted if a disability from a disease or an injury 
incurred in or aggravated by service either caused or 
contributed substantially or materially to his death.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A service-connected 
disability will be considered as the principal cause of death 
when the disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially, that it 
combined to cause death, or that it aided or lent assistance 
to the production of death.  38 C.F.R. § 3.312(c).  It is not 
sufficient to show that it casually shared in producing 
death, but rather it must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c).
 
Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107.  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
  
The Certificate of Death indicates the Veteran died in July 
2005 from Alzheimer's disease.  There were no other 
significant conditions listed as contributing to the cause of 
death.  An autopsy was not performed.

After a thorough review of the record, the Board finds that 
the Veteran's service-connected disabilities did not cause or 
contribute substantially or materially to his death.  There 
is no indication in the record that the Veteran's service-
connected disorders of psychoneurosis with anxiety reaction 
and depressive features with cephalgia, residuals of shrapnel 
wounds of the right eye with open angle glaucoma and 
cataract, tinnitus, and hearing loss of the right ear played 
any role in the Veteran's death, nor has the appellant so 
alleged.  

The appellant argues that the Veteran's residuals of shell 
fragment wound of the right orbit with retained metallic 
density put him at a greater risk for Alzheimer's disease, 
and therefore contributed to his death.  The Board disagrees.  
There is nothing in the record to indicate that the Veteran 
should be service connected for Alzheimer's disease, either 
on a direct basis or as secondary to his residuals of a shell 
fragment wound.  His service medical records are silent for 
any diagnosis or symptoms of Alzheimer's disease.  Prior to 
his death, the Veteran applied for entitlement to service 
connection for Alzheimer's disease, and he was afforded a VA 
examination to address any possible relationship between his 
shrapnel injury and his disease.  The examiner noted that 
according to Harrison's Principles of Internal Medicine, 
trauma or concussion is a low risk for the development of 
Alzheimer's disease, which is more likely associated with 
genetics.  He found, therefore, that Alzheimer's disease was 
less likely associated with the Veteran's shrapnel injury as 
opposed to other possible causes.  In this regard, the Board 
also notes that the Veteran's shrapnel injury occurred in 
1944.  While the Veteran consistently complained of headaches 
and eye problems throughout the record, there were no 
complaints or evidence of any memory problems until 
approximately mid-1990, when he started showing symptoms of 
dementia.  See, e.g., January 1977 VA examination (finding no 
evidence of disorganized thinking and no deficits of 
orientation, recent or remote memory retention or recall, 
calculations or abstractions, comprehension or judgment).  
While not a dispositive factor, a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

The appellant is also lacking a competent nexus opinion 
relating the Veteran's Alzheimer's disease with his in-
service shrapnel injuries.  The almost 50-year period between 
separation and diagnosis of any memory problems as well as a 
normal memory examination 30 years after service are strong 
evidentiary factors that the Veteran's disease was not caused 
by his in-service injuries.

The appellant and her representative have noted that 
Harrison's Principles of Internal Medicine recognizes that 
there is a low risk for Alzheimer's disease in patients who 
have experienced head trauma or concussion.  They argue that 
reasonable doubt should be awarded to the appellant based on 
the existence of any risk factor at all.  The Board 
disagrees.  By reasonable doubt it is meant that an 
approximate balance of positive and negative evidence exists 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability as distinguished from pure speculation or remote 
possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
A "low risk" is not one within the range of possibility; 
thus, the Board finds that the doctrine of reasonable doubt 
is not for application.  38 U.S.C.A. § 5107.

For the reasons and bases expressed above, the Board 
concludes that the preponderance of the evidence is against 
the appellant's claim of entitlement to service connection 
for the cause of the Veteran's death.  In so concluding, the 
Board in no way minimizes the Veteran's years of honorable 
service to the United States.  The Board, however, is 
obligated to decide cases based on the law and the evidence, 
and not on equity.  See Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).

The Board also considered the appellant's sincerely held 
belief that the Veteran's injuries on active duty service led 
to his development of Alzheimer's disease.  The appellant's 
lay opinion, however, is not competent evidence upon which to 
establish entitlement to the benefit sought on appeal.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Entitlement to service connection for service connection for 
the cause of the Veteran's death is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


